UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10045 CALVERT IMPACT FUND, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2014 Item 1. Report to Stockholders. [Calvert Small Cap Fund Annual Report to Shareholders] and [Calvert Global Alternative Energy Fund and Calvert Global Water Fund Annual Report to Shareholders] and [Calvert Green Bond Fund Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OF CONTENTS 4 Presidents Letter 6 SRI Update 8 Portfolio Management Discussion 14 Shareholder Expense Example 16 Report of Independent Registered Public Accounting Firm 17 Statement of Net Assets 21 Statement of Operations 22 Statements of Changes in Net Assets 24 Notes to Financial Statements 31 Financial Highlights 36 Explanation of Financial Tables 38 Proxy Voting 38 Availability of Quarterly Portfolio Holdings 39 Director and Officer Information Table Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Calvert Shareholder, For the 12 months ended September 30, 2014, the U.S. economy continued to improve. It has largely recovered, is going into an expansion phase, and is expected to continue to grow through the end of 2014 and into 2015. After recovering from a weak first-quarter caused by severe weather across the country, trends in the U.S. economy included a continued low interest-rate environment and declines in the unemployment rate. Economic growth was slower in Europe, Japan, and China, which were weighed down by further deterioration of macroeconomic data from Europe and growing concerns that Chinas economic slowdown could negatively impact global economic growth. Global disruptions, including geopolitical conflicts, have been largely ignored to date by investors, while renewed investor and consumer confidence is high due to robust economic data and earnings data in the U.S. and supported by the U.S. Federal Reserve (the Fed) and central banks around the world continuing to maintain accommodative monetary policies. While interest rates will likely remain low or rise very gradually over the near term, the Fed tapering with accompanying higher interest rates and continued accommodative language, an improving U.S. economy, and healthy earning and sales growth are expected to favor stocks over bonds over the long term. Overall, investors have become more risk tolerant assisted by accommodative global monetary policy. Volatility remained low throughout the year, but we did see an uptick at the end of the third quarter on fears that a global economic slowdown could also impact the U.S. recovery. Calvert Womens Principles ® (CWP) December 20, 2014, officially marks the 10-year anniversary of the Calvert Womens Principles ® , an important milestone in Calverts leadership in the women and investing space. In November, we will release our findings in the Women Investors Survey , the release of the latest Diversity Report , and a new article for CWPs anniversary including a history, a look back at its implementation through Womens Empowerment Principles (United Nations) and Gender Equality Principles (City of San Francisco), and the future of the program. Information about all our CWP events are available on Calverts website. Calvert Global Water Fund The Calvert Global Water Fund continues to garner attention and results, and its Class Y Shares recently won a Lipper Award 1 for 2014 (Best Performing Fund among 105 funds in the Global Natural Resources Funds classification for the 3-year period ended December 31, 2013) . We launched the Water fund in 2008 to give investors access to a broad array of companies around the world whose primary focus is on water. The Funds holdings span every sub-sector of the water cycle, including the collection, treatment, and distribution of water and includes sector holdings in water infrastructure, utilities, and technologies. I would encourage you visit the Calvert Water Website, www.calvert.com/water , where you can find the Water: Be a Part of the Solution video, the H2Alpha webinar, and the Water Investing app. This Fund is an example of our commitment to environmental, social, and governance (ESG) integration within our Funds. 4 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) Moving Forward The end of 2014 will see my retirement as president and CEO of Calvert Investments. As CEO for more than 17 years, I have seen our business grow from primarily money market assets to a firm that has over $13.5 billion in Assets Under Management (AUM) in mutual funds that address many social issues. My plan moving forward is to become the Founding Chair of the forthcoming, soon to be launched Calvert institute, which will promote the growth of sustainable and responsible investing (SRI) through research, advocacy, and fostering innovation in the field of sustainable investing. In addition, I will continue serving on the Board of Calvert and as chair until May 2015. John Streur joined the Calvert family as CEO-Elect in late October and will take the reins full-time as CEO on January 1, 2015. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash—appropriate for your goals and risk tolerance—is one of the best ways to mitigate the effects of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for investing with Calvert. Barbara Krumsiek President and CEO of Calvert Investments, Inc. October 2014 For more information on any Calvert fund, please contact Calvert at 800.368.2748 for a free summary prospectus and/or prospectus. An investor should consider the investment objectives, risks, charges, and expenses of an investment carefully before investing. The summary prospectus and prospectus contain this and other information. Read them carefully before you invest or send money. Calvert mutual funds are underwritten and distributed by Calvert Investment Distributors, Inc., member, FINRA, and subsidiary of Calvert Investments, Inc. 1. Lipper Fund Awards are granted annually to the funds in each Lipper classification that achieve the highest score for Consistent Return, a measure of funds’ historical risk-adjusted returns, relative to peers. Scores for Consistent Return are computed for all Lipper global classifications with ten or more distinct portfolios. The scores are subject to change every month and are calculated over 36, 60, and 120 month periods. The highest 20% of funds in each classification are named Lipper Leaders for Consistent Return. The highest Lipper Leader for Consistent Return within each eligible classification determines the fund classification winner over three, five, or ten years. Source: Lipper, a Thomson Reuters company. www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 5 As always, Calvert continues to work hard to ensure you have a say in the responsible management of environmental, social, and governance (ESG) factors for the companies in which we invest. Below are highlights of our accomplishments during the reporting period. Shareholder Advocacy Calvert filed 31 shareholder proposals for the 2014 proxy season on a variety of issues, including board diversity, greenhouse gas (GHG) emissions reductions, and sustainability reporting. Calvert shareholder proposals filed during the 2013/2014 season resulted in the following company commitments:  PACCAR , a designer and manufacturer of trucks, committed to report to the Carbon Disclosure Project and set goals for reducing the GHG emissions from its trucks and manufacturing operations.  Polaris , a maker of motorcycles, off-road vehicles, and small electric vehicles, agreed to produce a sustainability plan and strategy for goal-defined company-wide emissions reductions.  Capital One , the well-known diversified bank, has said it will reduce its GHG emissions 25% by 2020, and increase its environmentally-preferred paper use to 70% by the end of 2014. Public Policy Initiatives Power Forward 2.0 Calvert, in conjunction with Ceres, the World Wildlife Federation, and David Gardiner & Associates, published Power Forward 2.0: How American Companies Are Setting Clean Energy Targets and Capturing Greater Business Value , which found that 215 of the companies in the Fortune 500 (43%) have set climate and/or clean energy targets. Other key findings include that 53 Fortune 100 companies report savings of $1.1 billion annually through energy efficiency and renewable energy. These companies are reducing emissions equivalent to taking 15 coal plants offline. The initial 2012 Power Forward report showed that a majority of Fortune 100 companies had set commitments to renewable energy, GHG emissions reductions, or both. The report attracted press coverage by USA Today, The Huffington Post, Bloomberg , and was referenced in testimony to the Senate Budget Committee. The Guardian listed the report as one of the 10 reasons to be hopeful that we will overcome climate change. UN Climate Summit In September, Calvert joined global leaders from 160 countries to participate in the UN Climate Summit, calling on policymakers, business leaders, and other investors to take immediate steps to address the material financial risks created by climate change. The 6 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) Summit was the start of a critical 15-month period of international negotiations leading up to the UNFCCC Conference of Parties in Paris, December 2015, which will strive for a global agreement between governments that establishes major cuts to GHG emissions. ESG Integration and Fixed Income The United Nations-supported Principles for Responsible Investment (PRI) is an international network of investors working toward incorporating ESG issues into investment practices across asset classes. The PRI published the Fixed Income Investor Guide , highlighting examples of strategies to incorporate ESG integration and engagement in fixed-income asset classes. Material is sourced from the PRIs Reporting Framework, extensive research, and interviews with signatories, including Calvert Investments. Chief Investment Officer Cathy Roy and Senior Credit Analyst Kim Nguyen-Taylor are among the experts who are quoted and provided material input, including a case study. Conflict Minerals Due Diligence Reporting Investors and consumers are increasingly calling on companies to identify and mitigate human rights-related risks in their supply chains. A major step forward in this continuing effort was companies filing of more than 1,300 conflict minerals due diligence reports to the Securities and Exchange Commission in June 2014. Several Calvert holdings, including Advanced Micro Devices, Apple, General Electric, Hewlett-Packard, Intel, and Microsoft, demonstrated exemplary approaches to this due diligence reporting. In filing the disclosures, companies complied with an SEC rule developed according to Dodd-Frank Section 1502. This law requires disclosure by companies that use gold, tin, tantalum, and tungsten in their products to determine whether such metals originate from particular mines in the Democratic Republic of the Congo (DRC) or adjoining countries that have been used to fuel a nearly two-decade long war in the region. The reporting rule allows investors to evaluate the efforts of companies in industries, ranging from electronics and auto parts to retailers and jewelers, to identify and eliminate the use of conflict minerals in their supply chains. Most importantly, the rule has diminished the use of conflict minerals and in turn could help end the conflict in the DRC. Calvert was an early supporter of this legislation and played a leading role in the SEC rule-making process as part of a multi-stakeholder coalition. Calverts Signature ® criteria examine corporate performance across seven broad areas of concern: Governance and Ethics, Environment, Workplace, Product Safety and Impact, International Operations and Human Rights, Indigenous Peoples Rights, and Community Relations. For a company to be eligible for inclusion in a Calvert Signature portfolio, it must meet the criteria in all seven categories. As of September 30, 2014, the following companies represented the following percentages of Portfolio net assets: PACCAR 0.15% of Calvert Social Index Fund; Polaris 0.15% of Calvert Social Index Fund, 3.30% of Calvert Capital Accumulation Fund; Capital One 0.90% of Calvert Social Index Fund, 0.28% of Calvert Balanced Portfolio, 3.51% of Calvert Large Cap Core Portfolio; Advanced Mirco Devices 0.20% of Calvert Social Index Fund; Apple 4.09% of Calvert Balanced Portfolio, 6.58% of Calvert Large Cap Core Portfolio, 4.69% of Calvert Equity Portfolio, 0.47% of Calvert Bond Portfolio, 4.50% of Calvert Social Index Fund; General Electric 0%; Hewlett-Packard 0.49% of Calvert Social Index Fund; Intel 0.41% of Calvert Balanced Portfolio, 0.20% of Calvert Bond Portfolio, 1.29% of Calvert Social Index Fund; and Microsoft 0.78% of Calvert Balanced Portfolio, 4.69% of Calvert Equity Portfolio, 0.29% of Calvert Bond Portfolio, 2.85% of Calvert Social Index Fund. Holdings are subject to change. www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 7 Investment Performance The Calvert Small Cap Fund Class A Shares (at NAV) returned 4.69% for the 12-month period ended September 30, 2014, outperforming the Russell 2000 Index, which returned 3.93%. The Funds outperformance was primarily attributable to sound stock selection. Investment Climate The divergence between economic conditions in the United States and the rest of the world continued over the 12-month reporting period, and was reflected in global equity market performance. Macroeconomic data showed the U.S. economy regained its footing after a weather-induced, disappointing first quarter. In contrast, concerns about economic growth in emerging markets, especially China, and anemic economic activity in Europe, highlighted risks abroad. The 12-month period was also marked by rising geopolitical tensions across multiple regions, but the equity markets proved resilient, with most major global indices finishing in positive territory. For the year ended September 30, 2014, the Standard and Poors (S&P) 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returned 19.73%, 19.01%, 3.93%, 4.70%, and 4.66%, respectively. From an investment-style perspective, growth stocks slightly outpaced value stocks, while large-capitalization stocks significantly outperformed small-cap stocks. With increases in interest rates looming in the next 6-18 months, combined with lofty asset valuations entering into 2014, it was understandable that the performance of small-cap stocks was less than stellar. Looking at sector performance, Utilities, Health Care, and Financials were the top performers within the Russell 2000 Index, while the Consumer Discretionary, Telecommunication Services, and Energy sectors lagged. Accelerating Economic Recovery in the U.S. A wide range of positive U.S. macroeconomic data pointed toward a broader-based recovery over the year, led by an improving labor market. The Purchasing Managers Index (PMI) showed expansion in the manufacturing sector, consumer confidence rose, and corporate earnings were strong. While the housing recovery has slowed, we believe it remains on a long-term, upward trajectory, with the slowdown in price appreciation leading to more affordable prices and acting as a potential tailwind for new home buyers. The Fed continued tapering throughout the year, but signaled that short-term interest rates 8 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) CALVERT SMALL CAP FUND S eptember 30, 2014 % of Total E conomic S ectors Investments Consumer Discretionary 18.2% Energy 4.4% Financials 28.6% Health Care 13.3% Industrials 17.2% Information Technology 13.1% Materials 0.4% Telecommunication Services 4.8% Total 100% CALVERT SMALL CAP FUND S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A -3.16% 4.69% Class B -3.99% 2.95% Class C -3.56% 3.81% Class I -2.94% 5.27% Class Y** -3.07% 5.04% Russell 2000 Index -5.46% 3.93% Lipper Small Cap Core Funds Average -4.39% 5.72% T en L argest % of Net S tock H oldings Assets Centene Corp. 3.6% TRW Automotive Holdings Corp. 3.5% PrivateBancorp, Inc. 3.4% Edwards Lifesciences Corp. 3.4% SVB Financial Group 3.4% E*Trade Financial Corp. 3.3% Anixter International, Inc. 3.3% PartnerRe Ltd. 3.3% Umpqua Holdings Corp. 3.2% Deluxe Corp. 3.2% Total 33.6% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 4.75% front-end sales charge or any deferred sales charges. ** Calvert Small Cap Fund first offered Class Y shares on October 18, 2013. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. would likely remain low for an extended period, even after the bond-buying program winds down. Geopolitical Turmoil Intensifies Geopolitical turmoil dominated headlines for much of the year with ongoing conflict in the Ukraine and escalating tensions in the Middle East that spurred the U.S. and partners to confront ISIS militarily. Protests in Hong Kong and uncertainty around China’s response briefly roiled the equity markets. Bucking historical trends, oil prices continued to decline despite conflict in the Middle East, Ukraine, and Russia as a combination of growing oil supply from North America and weaker global demand helped push oil prices down. Weak Economic Growth Abroad Business and consumer confidence in the eurozone continued to fall over the reporting period. Inflation remained dangerously low with several countries, including Greece, Spain, and Italy, experiencing deflation. The region’s economic woes spread to core euro economies as well, www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 9 CALVERT SMALL CAP FUND S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares (with max. load) One year -0.30% Five year 12.63% Since inception (10/1/2004) 5.51% Class B Shares (with max. load) One year -2.05% Since inception (11/29/2010) 10.73% Class C Shares (with max. load) One year 2.81% Five year 12.70% Since inception (4/1/2005) 4.87% Class I Shares One year 5.27% Five year 14.57% Since inception (4/29/2005) 7.44% Class Y Shares* One year 5.04% Five year 13.81% Since inception (10/1/2004) 6.06% * Calvert Small Cap Fund first offered Class Y shares on October 18, 2013. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. particularly evident in Frances stagnating economy. Even Germanys relatively stable economy showed signs of strain as Germanys Manufacturing PMI slipped into contraction territory. Although European equities benefited from the European Central Banks pledge to add further stimulus and likely initiate an asset purchase program, the positive market reaction was short-lived. Eurozone countries have thus far proved either unwilling or unable to enact meaningful structural economic reforms. The global implications of slower growth in China troubled investors throughout the year, as Chinese home prices fell, GDP growth slowed, and the specter of a property-bubble burst remained a concern. Although Chinas Manufacturing PMI hovered in expansion territory at the end of the period, we continue to watch for further signs of stress as China transitions from an investment-driven economy to a more consumer-oriented one. Portfolio Strategy Although they trailed large-cap stocks, U.S. small-cap stocks posted positive returns for the 12-month reporting period, with the Russell 2000 Index returning 3.93% versus 4.69% for the Fund. Our stock selections in the Consumer Discretionary, Financials, and Energy sectors were the largest contributors to the Funds outperformance, while our picks in the Industrials sector detracted from returns. Additionally, our underweight to Energy, one of the worst-performing sectors in the small-cap market, benefitted the Fund. Our Financials stocks were a large contributor to the Funds solid gains. After turning in stellar performances last year, banking-industry companies Private Bancorp and SVB Financial Group continued to pace returns, gaining 39.9% and 29.7%, respectively, for the 12-month reporting period. 1 Consumer Discretionary had two standout holdings, Brown Shoe Company and CEC Entertainment. Despite missing analysts revenue targets, Brown Shoe delivered solid 10 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) G rowth of $10,000 The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods or since inception (for funds without 10-year records). The results shown are for Class A shares and reflect the deduction of the maximum front-end Class A sales charge of 4.75%, or deferred sales charge, as applicable and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the categorys average front-end sales charge. The value of an investment in a different share class would be different. * The month-end date of 10/31/04 is used for comparison purposes only: actual fund inception is 10/1/04. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Funds distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.57%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Funds operating expenses. www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 11 earnings by increasing its operating margins and its stock rose 18.2% for the period. CEC Entertainment, which runs the family-friendly restaurant Chucky Cheese, was bought by a private equity firm, Apollo Global Management, and gained 16.7%. In the Energy sector, Exterran Holdings, an oil-and-gas equipment-services company, returned 52% as it met or exceeded analysts earnings estimates throughout the period. The largest detractor from performance came from the Industrials sector, with Skywest Airlines declining -37.6% before we sold it in August. Skywest, along with other airlines, reported larger-than-average cancellations due to inclement weather, and the company has struggled with its 2010 acquisition of ExpressJets, which remains unprofitable. Overall, our disciplined valuation and portfolio-construction processes fostered strong relative performance for the reporting period. Going forward, we believe these strategies will continue to produce good results as investors increasingly focus on valuation, stock-specific issues, and higher earnings-quality metrics. Outlook If U.S. macroeconomic data remains positive, we could see a pick-up in economic activity, increases in GDP growth, and further positive earnings news. The housing market remains a key driver of economic recovery. While we dont anticipate institutional buyer demand returning to previous levels, we believe individual U.S. homebuyers can ultimately fill the gap, and we remain optimistic about recovery for the U.S. housing market. In the United States, the end of quantitative easing and the prospect of increased interest rates have investors worried the Fed may tighten too early and derail economic recovery, but with the Feds policies dependent on economic dataand little inflation pressure at the momentthere is flexibility to delay tightening. If stronger economic data adjusts market expectations, we could see a temporary spike in market volatility. As investors get more clarity on the timing, magnitude, and the clip of interest-rate increases, we believe small-cap stocks could outperform large-caps. Small-cap earnings have shown better growth and their business models are more leveraged to U.S. recovery. Our long-term outlook for large-cap stocks, although more modest, is also positive. We expect the dollar to continue to strengthen, which may favor U.S. securities overall. The stronger U.S. dollar and fears of economic slowdown in China could create near-term headwinds for emerging markets. One positive byproduct of Chinas economic transition has been the winding down of the commodities super-cycle, which should make input costs cheaper and help keep inflation low. Lower hydrocarbon-based energy prices could provide support for global economic growth and help keep inflation low. This could challenge the alternative energy industry in the near-term, but we view the transition from fossil fuels to alternative energy as inevitable, which reinforces our environmental, social, and governance (ESG) positioning with respect to the alternative energy sector. We closely monitor extreme climate events as they may affect the growth and performance dynamics of entire regions and countries. In the U.S., extreme weather conditions erased about 1% of GDP in the first quarter of 2014. If this is a long-term trend, global markets may be in for a rude awakening. 12 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) Overall, we believe global economic growth will continue to move ahead, led by the United States, which will continue to favor the U.S. equity markets. Calvert Investment Management, Inc. October 2014 1. Returns reflect the period the holding was in the portfolio. As of September 30, 2014, the following companies represented the following percentages of Fund net assets: Private Bancorp 3.38%, SVB Financial Group 3.36%, Brown Shoe Company 0.32%, CEC Entertainment 0%, Exterran Holding 0%, Skywest Airlines 0%, and ExpressJets 0%. Holdings are subject to change. www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 13 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges and redemption fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 to September 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $968.39 $7.34 Hypothetical $1,000.00 $1,017.61 $7.52 (5% return per year before expenses) Class B Actual $1,000.00 $960.12 $15.67 Hypothetical $1,000.00 $1,009.07 $16.07 (5% return per year before expenses) Class C Actual $1,000.00 $964.38 $11.10 Hypothetical $1,000.00 $1,013.76 $11.38 (5% return per year before expenses) Class I Actual $1,000.00 $970.65 $4.55 Hypothetical $1,000.00 $1,020.45 $4.66 (5% return per year before expenses) Class Y Actual $1,000.00 $969.31 $5.42 Hypothetical $1,000.00 $1,019.56 $5.56 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, 3.19%, 2.25%, 0.92%, and 1.10% for Class A, Class B, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT (UNAUDITED) 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of Calvert Impact Fund, Inc. and Shareholders of Calvert Small Cap Fund: We have audited the accompanying statement of net assets of the Calvert Small Cap Fund (the “Fund”), a series of Calvert Impact Fund, Inc., as of September 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five- year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian and brokers or by performing other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Calvert Small Cap Fund as of September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. 16 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT STATEMENT OF NET ASSETS SEPTEMBER 30, 2014 E quity S ecurities - 99.7% S hares V alue Aerospace & Defense - 1.5% Ducommun, Inc.* 110,556 $3,030,340 Airlines - 1.8% Allegiant Travel Co 30,257 3,741,581 Auto Components - 3.5% TRW Automotive Holdings Corp.* 71,194 7,208,392 Automobiles - 0.9% Toyota Motor Corp. (ADR) 16,590 1,949,823 Banks - 13.2% East West Bancorp, Inc 196,530 6,682,020 PrivateBancorp, Inc 235,501 7,043,835 SVB Financial Group* 62,449 6,999,908 Umpqua Holdings Corp 410,311 6,757,822 27,483,585 Capital Markets - 3.3% E*Trade Financial Corp.* 305,028 6,890,583 Commercial Services & Supplies - 6.3% Deluxe Corp 121,524 6,703,264 Pitney Bowes, Inc 254,183 6,352,033 13,055,297 Communications Equipment - 4.7% Comtech Telecommunications Corp 90,116 3,347,809 Harris Corp 95,437 6,337,017 9,684,826 Consumer Finance - 1.6% Nelnet, Inc 78,604 3,387,046 Diversified Consumer Services - 3.7% Grand Canyon Education, Inc.* 114,462 4,666,616 Strayer Education, Inc.* 50,974 3,052,323 7,718,939 Diversified Telecommunication Services - 4.3% Atlantic Tele-Network, Inc 41,731 2,249,301 Frontier Communications Corp 1,029,070 6,699,246 8,948,547 www.calvert.com CALVERT SMALL CAP FUND ANNUAL REPORT 17 E quity S ecurities - C ont
